UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53284 NORTHUMBERLAND RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0628594 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 N. Green Valley Pkwy. Ste 200-258, Henderson, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 335-0356 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None N/A Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Rule 13 or Section 15(d) of the Act YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicateby check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant Rule 405 of Regulation S-T (§220.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. YesoNoo Not applicable. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statement incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. 5,627,500 common shares at $0.50 $2,813,750 which is the first quotation posted on the Over-the-Counter Bulletin Board (“OTC-BB” under the symbol “NHUR”) (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 5,627,500 common shares issued and outstanding as of February 15, 2011. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). Not applicable. TABLE OF CONTENTS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 4 GLOSSARY OF EXPLORATION TERMS 5 PART I 10 Item 1. Business 10 Item 1A Risk Factors 13 Item 1B. Unresolved Staff Comments 20 Item 2 Properties 20 Item 3. Legal Proceedings 21 Item 4. (Removed and Reserved) 21 PART II 21 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 26 Item 8. Financial Statements and Supplementary Data 27 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 41 Item 9A(T). Controls and Procedures 41 Item 9B. Other Information 42 PART III 42 Item 10. Directors, Executive Officers and Corporate Governance 42 Item 11. Executive Compensation 46 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 50 Item 14. Principal Accounting Fees and Services 51 PART IV 52 Item 15. Exhibits, Financial Statement Schedules 52 SIGNATURES 53 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. Forward-looking statements are often identified by words like: “believe”, “expect”, “estimate”, “anticipate”, “intend”, “project” and similar expressions or words which, by their nature, refer to future events. In some cases, you can also identify forward-looking statements by terminology such as “may”, “should”, “plan”, “predict”, “potential” or “continue” or the negative of these terms or other comparable terminology. Examples of forward-looking statements made in this annual report on Form 10-K include statements about: ● Our future exploration programs and results, ● Our future capital expenditures, and ● Our future investments in and acquisitions of mineral resource properties. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including ● risks and uncertainties relating to the interpretation of sampling results, the geology, grade and continuity of mineral deposits; ● risks and uncertainties that results of initial sampling and mapping will not be consistent with our expectations; ● mining and development risks, including risks related to accidents, equipment breakdowns, labor disputes or other unanticipated difficulties with or interruptions in production; ● the potential for delays in exploration activities; ● risks related to the inherent uncertainty of cost estimates and the potential for unexpected costs and expenses; ● risks related to commodity price fluctuations; ● the uncertainty of profitability based upon our limited history; ● risks related to failure to obtain adequate financing on a timely basis and on acceptable terms for our planned exploration project; ● risks related to environmental regulation and liability; ● risks that the amounts reserved or allocated for environmental compliance, reclamation, post-closure control measures, monitoring and on-going maintenance may not be sufficient to cover such costs; ● risks related to tax assessments; ● political and regulatory risks associated with mining development and exploration; and ● the risks in the section entitled “Risk Factors”, 4 any of which may cause ourcompany’s or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. References to common shares refer to common shares in our capital stock. As used in this annual report, the terms “we”, “us”, “our” and “Northumberland” mean Northumberland Silver Corp. unless otherwise indicated. GLOSSARY OF EXPLORATION TERMS The following terms, when used in this report, have the respective meanings specified below: Amortization - The gradual and systematic writing off of a balance in an account over an appropriate period. Amphibolite - A gneiss or schist largely made up of amphibole and plagioclase minerals. Anomaly - Any departure from the norm which may indicate the presence of mineralization in the underlying bedrock. Assay - A chemical test performed on a sample of ores or minerals to determine the amount of valuable metals contained. Assessment work - The amount of work, specified by mining law, that must be performed each year in order to retain legal control of mining claims. Base metal - Any non-precious metal (e.g. copper, lead, zinc, nickel, etc.). Bedding - The arrangement of sedimentary rocks in layers. Biotite - A platy magnesium-iron mica, common in igneous rocks. Chalcopyrite - A sulphide mineral of copper and iron; the most important ore mineral of copper. Chip sample - A method of sampling a rock exposure whereby a regular series of small chips of rock is broken off along a line across the face. 5 Claim - A portion of land held either by a prospector or a mining company. In Canada, the common size is 1,320 ft. (about 400 m) square, or 40 acres (about 16 ha). Clay - A fine-grained material composed of hydrous aluminum silicates. Cleavage - The tendency of a mineral to split along crystallographic planes. Contact - A geological term used to describe the line or plane along which two different rock formations meet. Contact metamorphism - Metamorphism of country rocks adjacent to an intrusion, caused by heat from the intrusion. Country rock - Loosely used to describe the general mass of rock adjacent to an orebody. Also known as the host rock. Crosscut - A horizontal opening driven from a shaft and (or near) right angles to the strike of a vein or other orebody. Development - Underground work carried out for the purpose of opening up a mineral deposit. Includes shaft sinking, crosscutting, drifting and raising. Diorite - An intrusive igneous rock composed chiefly of sodic plagioclase, hornblende, biotite or pyroxene. Drift - A horizontal underground opening that follows along the length of a vein or rock formation as opposed to a crosscut which crosses the rock formation. Exploration - Prospecting, sampling, mapping, diamond drilling and other work involved in searching for ore. Face - The end of a drift, crosscut or stope in which work is taking place. Felsic - Term used to describe light-colored rocks containing feldspar, feldspathoids and silica. Fracture - A break in the rock, the opening of which allows mineral-bearing solutions to enter. A “cross-fracture” is a minor break extending at more-or-less right angles to the direction of the principal fractures. Geochemistry - The study of the chemical properties of rocks. Geology - The science concerned with the study of the rocks which compose the Earth. Gneiss - A layered or banded crystalline metamorphic rock, the grains of which are aligned or elongated into a roughly parallel arrangement. 6 Greenstone belt - An area underlain by metamorphosed volcanic and sedimentary rocks, usually in a continental shield. Host rock - The rock surrounding an ore deposit. Igneous rocks - Rocks formed by the solidification of molten material from far below the earth’s surface. Intrusive - A body of igneous rock formed by the consolidation of magma intruded into other rocks, in contrast to lavas, which are extruded upon the surface. Lava - A general name for the molten rock ejected by volcanoes. Lens - Generally used to describe a body of ore that is thick in the middle and tapers towards the ends. Limestone - A bedded, sedimentary deposit consisting chiefly of calcium carbonate. Lode - A mineral deposit in solid rock. Mafic - Igneous rocks composed mostly of dark, iron- and magnesium-rich minerals. Magma - The molten material deep in the Earth from which rocks are formed. Magnetic survey - A geophysical survey that measures the intensity of the Earth’s magnetic field. Metamorphic rocks - Rocks which have undergone a change in texture or composition as the result of heat and/or pressure. Metamorphism - The process by which the form or structure of rocks is changed by heat and pressure. Mineral - A naturally occurring homogeneous substance having definite physical properties and chemical composition and, if formed under favorable conditions, a definite crystal form. Net smelter return - A share of the net revenues generated from the sale of metal produced by a mine. Option - An agreement to purchase a property reached between the property vendor and some other party who wishes to explore the property further. Ore - A mixture of ore minerals and gangue from which at least one of the metals can be extracted at a profit. Orebody - A natural concentration of valuable material that can be extracted and sold at a profit. 7 Outcrop - An exposure of rock or mineral deposit that can be seen on surface, that is, not covered by soil or water. Plug - A common name for a small offshoot from a large body of molten rock. Plutonic - Refers to rocks of igneous origin that have come from great depth. Pyrite - A yellow iron sulphide mineral, normally of little value. It is sometimes referred to as “fool’s gold”. Pyrrhotite - A bronze-colored, magnetic iron sulphide mineral. Quartz - Common rock-forming mineral consisting of silicon and oxygen. Quartzite - A metamorphic rock formed by the transformation of a sandstone by heat and pressure. Reclamation - The restoration of a site after mining or exploration activity is completed. Resource - The calculated amount of material in a mineral deposit, based on limited drill information. Rock - Any natural combination of minerals; part of the earth’s crust. Royalty - An amount of money paid at regular intervals by the lessee or operator of an exploration or mining property to the owner of the ground. Generally based on a certain amount per ton or a percentage of the total production or profits. Also, the fee paid for the right to use a patented process. Sample - A small portion of rock or a mineral deposit taken so that the metal content can be determined by assaying. Sampling - Selecting a fractional but representative part of a mineral deposit for analysis. Sandstone - A sedimentary rock consisting of grains of sand cemented together. Schist - A foliated metamorphic rock the grains of which have a roughly parallel arrangement; generally developed by shearing. Sedimentary rocks - Secondary rocks formed from material derived from other rocks and laid down under water. Examples are limestone, shale and sandstone. Shaft - A vertical or inclined excavation in rock for the purpose of providing access to an orebody. Usually equipped with a hoist at the top, which lowers and raises a conveyance for handling workers and materials. 8 Shale - Sedimentary rock formed by the consolidation of mud or silt. Shear or shearing - The deformation of rocks by lateral movement along innumerable parallel planes, generally resulting from pressure and producing such metamorphic structures as cleavage and schistosity. Shear zone - A zone in which shearing has occurred on a large scale. Silica - Silicon dioxide. Quartz is a common example. Siliceous - A rock containing an abundance of quartz. Sill - An intrusive sheet of igneous rock of roughly uniform thickness that has been forced between the bedding planes of existing rock. Silt - Muddy deposits of fine sediment usually found on the bottoms of lakes. Spot price - Current delivery price of a commodity traded in the spot market. Stope - An excavation in a mine from which ore is, or has been, extracted. Strike - The direction, or bearing from true north, of a vein or rock formation measure on a horizontal surface. Sulphide - A compound of sulphur and some other element. Trench - A long, narrow excavation dug through overburden, or blasted out of rock, to expose a vein or ore structure. Tuff - Rock composed of fine volcanic ash. Vein - A fissure, fault or crack in a rock filled by minerals that have travelled upwards from some deep source. Volcanic rocks - Igneous rocks formed from magma that has flowed out or has been violently ejected from a volcano. Zone - An area of distinct mineralization. 9 PART I Item 1.Business. Overview We were incorporated in the State of Nevada on June 22, 2009, and established a fiscal year end of December 31. Our statutory registered agent’s office is located at 701 N. Green Valley Pkwy., Ste 200-258, Henderson, NV 89074 and our business office is located at 7230 Indian Creek Ln., Ste 201, Las Vegas, NV 89149. Our telephone number is (702) 335-0356. We are a start-up, exploration stage company engaged in the search for gold, silver, oil, gas and related minerals. Our mineral properties are without known reserves and our proposed program is explanatory in nature. There is no assurance that commercially viable mineral deposits exist on our mineral properties. Further exploration and/or drilling will be required before a final evaluation as to the economic and legal feasibility of our projects is determined. Our Current Business – Mineral Exploration We are in the business of precious minerals exploration. We fomerley own four mineral claims, collectively named the “BARD1-4 Property,” situated in the Paymaster Canyon area of Esmeralda County in west-central Nevada. We do not have any current plans to acquire interests in additional mineral properties, though we may consider such acquisitions in the future. The BARD 1-4 Property was the subject of a geological report prepared by James W. McLeod, P. Geo., dated July 18, 2009. According to the report, the base and precious metal deposit types that historically predominate in the general area of the BARD 1-4 Property are the copper-gold or copper-molybdenum porphyry occurrences with peripheral base and precious metal occurrences as veins and/or contact zones of mineralization. The primary focus of our planned exploration activities was to find commercially viable deposits of gold. There was no indications that a commercially viable precious minerals deposit existed on the BARD 1-4 Property and the leases were not renewed when they came due. Mineral property exploration is typically conducted in phases. Each subsequent phase of exploration work is recommended by a geologist based on the results from the most recent phase of exploration. Management determined that no further work on these properties was warranted. If our exploration activities indicate that there are no commercially viable gold deposits on our mineral claim, we will abandon the claim and stake a new claim to explore in Nevada. The Bard 1-4 claims were abandoned. We will continue to stake and explore claims in Nevada as long as we can afford to do so. To date, we have raised $346,050 through the offer and sale of shares of our common stock pursuant to an exemption from registration provided by Regulation S promulgated under the Exchange Act. The following table summarizes the date of the offerings, the price per share paid, the number of shares sold and the amount raised for each offering. 10 Closing Date of Offering The Price per Share Sold Number of Shares Sold Amount Raised September 8, 2009 $ $ November 30, 2009 $ $ March 30, 2011 $ $ We have no revenues, have achieved losses since inception, have no operations, have been issued a going concern opinion by our auditors and rely upon the sale of our securities and shareholder loan commitments to fund operations. Competition We are a mineral resource exploration company. We compete with other mineral resource exploration companies for financing and for the acquisition of new mineral properties. Many of the mineral resource exploration companies with whom we compete have greater financial and technical resources than those available to us. Accordingly, these competitors may be able to spend greater amounts on acquisitions of mineral properties of merit, on exploration of their mineral properties and on development of their mineral properties. In addition, they may be able to afford more geological expertise in the targeting and exploration of mineral properties. This competition could result in competitors having mineral properties of greater quality and interest to prospective investors who may finance additional exploration and development. This competition could adversely impact on our ability to achieve the financing necessary for us to conduct further exploration of our mineral properties. We also compete with other mineral resource exploration companies for financing from a limited number of investors that are prepared to make investments in mineral resource exploration companies. The presence of competing mineral resource exploration companies may impact on our ability to raise additional capital in order to fund our exploration programs if investors are of the view that investments in competitors are more attractive based on the merit of the mineral properties under investigation and the price of the investment offered to investors. We also compete with other mineral resource exploration companies for available resources, including, but not limited to, professional geologists, camp staff, helicopter or float planes, mineral exploration supplies and drill rigs. Government Regulations Any operations at the our mineral properties will be subject to various federal and state laws and regulations in the United States which govern prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, protection of the environment, mine safety, hazardous substances and other matters. We will be required to obtain those licenses, permits or other authorizations currently required to conduct exploration and other programs. There are no current orders or directions relating to us or our properties with respect to the foregoing laws and regulations. Such compliance may include feasibility studies on the surface impact of our proposed operations, costs associated with minimizing surface impact, water treatment and protection, reclamation activities, including rehabilitation of various sites, on-going efforts at alleviating the mining impact on wildlife and permits or bonds as may be required to ensure our compliance with applicable regulations. It is possible that the costs and delays associated with such compliance could become so prohibitive that we may decide to not proceed with exploration, development, or mining operations on any of our mineral properties. We are not presently aware of any specific material environmental constraints affecting our properties that would preclude the economic development or operation of property in the United States. 11 The U.S. Forest Service requires that mining operations on lands subject to its regulation obtain an approved plan of operations subject to environmental impact evaluation under the National Environmental Policy Act. Any significant modifications to the plan of operations may require the completion of an environmental assessment or Environmental Impact Statement prior to approval. Mining companies must post a bond or other surety to guarantee the cost of post-mining reclamation. These requirements could add significant additional cost and delays to any mining project undertaken by us. Under the U.S. Resource Conservation and Recovery Act, mining companies may incur costs for generating, transporting, treating, storing, or disposing of hazardous waste, as well as for closure and post-closure maintenance once they have completed mining activities on a property. Any future mining operations at our mineral properties may produce air emissions, including fugitive dust and other air pollutants, from stationary equipment, storage facilities, and the use of mobile sources such as trucks and heavy construction equipment which are subject to review, monitoring and/or control requirements under the Federal Clean Air Act and state air quality laws. Permitting rules may impose limitations on our production levels or create additional capital expenditures for pollution control in order to comply with the rules. The U.S. Comprehensive Environmental Response Compensation and Liability Act of 1980, as amended (“CERCLA”), imposes strict joint and several liability on parties associated with releases or threats of releases of hazardous substances. Those liable groups include, among others, the current owners and operators of facilities which release hazardous substances into the environment and past owners and operators of properties who owned such properties at the time the disposal of the hazardous substances occurred. This liability could include the cost of removal or remediation of the release and damages for injury to the surrounding property. We cannot predict the potential for future CERCLA liability with respect to our mineral properties or surrounding areas. Employees At present, we have no employees.We currently operate with two executive officers, who devote their time as required to our business operations. Our executive officers receive $1,000 per month as directors fees but do not have an employment agreement with us. 12 Item 1ARisk Factors Risks Associated with our Business We are an exploration stage company, lack a business history and have losses that we expect to continue into the future. If the losses continue we will have to suspend operations or cease functioning. We were incorporated in the State of Nevadaon June 22, 2009, and have only started our proposed business but have not realized any revenues. We have no business history upon which an evaluation of our future success or failure can be made. Our net loss since inception is $4546,050. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: ● our ability to find a profitable exploration property; ● our ability to generate revenues; and ● our ability to reduce exploration costs. Because of the speculative nature of exploration of mineral properties, we may never discover a commercially exploitable quantity of minerals, our business may fail and investors may lose their entire investment. We are in the very early exploration stage and cannot guarantee that our exploration work will be successful or that any minerals will be found or that any production of minerals will be realized. The search for valuable minerals as a business is extremely risky.We can provide investors with no assurance that exploration on our properties will establish that commercially exploitable reserves of minerals exist on our property.Additional potential problems that may prevent us from discovering any reserves of minerals on our property include, but are not limited to, unanticipated problems relating to exploration and additional costs and expenses that may exceed current estimates. If we are unable to establish the presence of commercially exploitable reserves of minerals on our property our ability to fund future exploration activities will be impeded, we will not be able to operate profitably and investors may lose all of their investment in our company. Because of the unique difficulties and uncertainties inherent in mineral exploration ventures, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises.The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake.These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates.The expenditures to be made by us in the exploration of the mineral claim may not result in the discovery of mineral deposits.Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts.If the results of our exploration do not reveal viable commercial mineralization, we may decide to abandon our claims.If this happens, our business will likely fail. 13 Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. The search for valuable minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. At the present time we have no coverage to insure against these hazards. The payment of such liabilities may have a material adverse effect on our financial position. We have no known mineral reserves and we may not find any gold , silver, oil or gas if we find gold, silver, oil or gas it may not be in economic quantities. If we fail to find any gold, silver, oil or gasor if we are unable to find gold, silver, oil or gas in economic quantities, we will have to suspend operations. We have no known mineral reserves. Even if we find gold, silver, oil or gas it may not be of sufficient quantity so as to warrant recovery. Additionally, even if we find gold, silver, oil or gas in sufficient quantity to warrant recovery it ultimately may not be recoverable. Finally, even if any gold, silver, oil or gas is recoverable, we do not know that this can be done at a profit. Failure to locate gold, silver, oil or gas in economically recoverable quantities will cause us to suspend operations. The potential profitability of mineral ventures depends in part upon factors beyond the control of our company and even if we discover and exploit mineral deposits, we may never become commercially viable and we may be forced to cease operations. The commercial feasibility of mineral properties is dependent upon many factors beyond our control, including the existence and size of mineral deposits in the properties we explore, the proximity and capacity of processing equipment, market fluctuations of prices, taxes, royalties, land tenure, allowable production and environmental regulation.These factors cannot be accurately predicted and any one or a combination of these factors may result in our company not receiving an adequate return on invested capital.These factors may have material and negative effects on our financial performance and our ability to continue operations. We may be adversely affected by fluctuations in ore, precious metal, oil and gas prices. The value and price of our shares of common stock, our financial results, and our exploration, development and mining activities, if any, may be significantly adversely affected by declines in the price of precious metals, ore, or oil and gas.Mineral prices fluctuate widely and are affected by numerous factors beyond our control such as interest rates, exchange rates, inflation or deflation, fluctuation in the value of the United States dollar and foreign currencies, global and regional supply and demand, and the political and economic conditions of mineral producing countries throughout the world. 14 The prices used in making resource estimates for mineral projects are disclosed, and generally use significantly lower metal prices than daily metals prices quoted in the news media. The percentage change in the price of a metal cannot be directly related to the estimated resource quantities, which are affected by a number of additional factors. For example, a 10% change in price may have little impact on the estimated resource quantities, or it may result in a significant change in the amount of resources. Transportation difficulties and weather interruptions may affect and delay proposed mining operations and impact our proposed business. Our mineral properties are accessible by road. The climate in the area is hot and dry in the summer but cold and subject to snow in the winter, which could at times hamper accessibility depending on the winter season precipitation levels. As a result, our exploration plans could be delayed for several months each year. Supplies needed for exploration may not always be available. Competition and unforeseen limited sources of supplies needed for our proposed exploration work could result in occasional spot shortages of supplies of certain products, equipment or materials. There is no guarantee we will be able to obtain certain products, equipment and/or materials as and when needed, without interruption, or on favorable terms. Such delays could affect our proposed business plans. Management will devote only a limited amount of time to Northumberland’s business. Failure of our management to devote a sufficient amount of time to our business plans may adversely affect the success of our business. Fr. Fortunato Villamagna will be devoting approximately 10-20 hours per week to Nothumberland’s business. Failure of our management to devote a sufficient amount of time to our business plans may adversely affect the success of our business. Management lacks formal training in mineral exploration. Our officers and directors have no professional accreditation or formal training in the business of exploration. With no direct training or experience in these areas our management may not be fully aware of many of the specific requirements related to working within this industry. Decisions so made without this knowledge may not take into account standard engineering management approaches that experienced exploration corporations commonly make. Consequently, our business, earnings and ultimate financial success could suffer irreparable harm as a result of management’s lack of experience in the industry. Thus, we will retain such technical experts as are required to provide professional and technical guidance. 15 We require substantial funds merely to determine if mineral reserves exist on our mineral properties. Any potential development and production of our exploration properties depends upon the results of exploration programs and/or feasibility studies and the recommendations of duly qualified engineers and geologists. Such programs require substantial additional funds. Any decision to further expand our plans on these exploration properties will involve the consideration and evaluation of several significant factors including, but not limited to: ● Costs of bringing the property into production including exploration work, preparation of production feasibility studies and construction of production facilities; ● Availability and costs of financing; ● Ongoing costs of production; ● Market prices for the products to be produced; ● Environmental compliance regulations and restraints; and ● Political climate and/or governmental regulation and control. Risks Associated with our Common Stock There is no active trading market for our common stock and if a market for our common stock does not develop, our investors will be unable to sell their shares. A limited number of shares of our common stock have been traded on the OTC Bulletin Board. As a result, our stockholders may find it difficult to dispose of, or to obtain accurate quotations of the price of, shares of our common stock. This severely limits the liquidity of shares of our common stock and has a material adverse effect on the market price for shares of our common stock and on our ability to raise additional capital. An active public market for shares of our common stock may not develop, or if one should develop, it may not be sustained, and as a result, investors may not be able to resell shares of our common stock that they have purchased and may lose all of their investment. We do not intend to pay dividends on any investment in the shares of stock of our company. We have never paid any cash dividends and currently do not intend to pay any dividends for the foreseeable future.To the extent that we require additional funding currently not provided for in our financing plan, our funding sources may prohibit the payment of a dividend.Because we do not intend to declare dividends, any gain on an investment in our company will need to come through an increase in the stock’s price.This may never happen and investors may lose all of their investment in our company. Because we can issue additional shares of common stock, purchasers of our common stock may incur immediate dilution and may experience further dilution. We are authorized to issue up to 100,000,000 shares of common stock, of which 5,627,500 shares are issued and outstanding. Our board of directors has the authority to cause us to issue additional shares of common stock, and to determine the rights, preferences and privileges of such shares, without consent of any of our stockholders. Consequently, the stockholders may experience more dilution in their ownership of our stock in the future. 16 A decline in the price of our common stock could affect our ability to raise further working capital, it may adversely impact our ability to continue operations and we may go out of business. A prolonged decline in the price of our common stock could result in a reduction in the liquidity of our common stock and a reduction in our ability to raise capital.Because we may attempt to acquire a significant portion of the funds we need in order to conduct our planned operations through the sale of equity securities, a decline in the price of our common stock could be detrimental to our liquidity and our operations because the decline may cause investors to not choose to invest in our stock.If we are unable to raise the funds we require for all our planned operations, we may be forced to reallocate funds from other planned uses and may suffer a significant negative effect on our business plan and operations, including our ability to develop new products and continue our current operations.As a result, our business may suffer, and not be successful and we may go out of business.We also might not be able to meet our financial obligations if we cannot raise enough funds through the sale of our common stock and we may be forced to go out of business. Our stock is a penny stock.Trading of our stock may be restricted by the Securities and Exchange Commission’s penny stock regulations which may limit a stockholder’s ability to buy and sell our stock. Our stock is a penny stock.The Securities and Exchange Commission has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”.The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules.Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. 17 FINRA sales practice requirements may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules promulgated by the Securities and Exchange Commission, the Financial Industry Regulatory Authority (FINRA) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer.Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information.Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers.The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock. Risks Related to our Financial Results and Need for Additional Financing Our auditors’ reports contain a statement that our net loss and limited working capital raise substantial doubt about our ability to continue as a going concern. Our independent registered public accountants have stated in their report, included in this annual report that our significant operating losses and working capital deficiency raise substantial doubt about our ability to continue as a going concern. We had net losses of $35,197 and $10,853, respectively, for the fiscal years ended December 31, 2010 and 2009. We will be required to raise substantial capital to fund our capital expenditures, working capital and other cash requirements since our current cash assets are exhausted. We are currently searching for sources of additional funding, including potential joint venture partners, while we continue the initial exploration phase on our mining claims. The successful outcome of future financing activities cannot be determined at this time and there are no assurances that, if achieved, we will have sufficient funds to execute our intended business plan or generate positive operational results. We will need additional capital to achieve our current business strategy and our inability to obtain additional financing will inhibit our ability to expand or even maintain our research, exploration and development efforts. In addition to our current accumulated deficit, we expect to incur additional losses in the foreseeable future. Until we are able to determine if there are mineral deposits available for extraction on our properties, we are unlikely to be profitable. Consequently, we will require substantial additional capital to continue our exploration and development activities. There is no assurance that we will not incur additional and unplanned expenses during our continuing exploration and development activities. When additional funding is required, we intend to raise funds either through private placements or public offerings of our equity securities. There is no assurance that we will be able to obtain additional financing through private placements and/or public offerings necessary to support our working capital requirements. To the extent that funds generated from any private placements and/or public offerings are insufficient, we will have to raise additional working capital through other sources, such as bank loans and/or financings. No assurance can be given that additional financing will be available, or if available, will be on acceptable terms. 18 If we are unable to secure adequate sources of funds, we may be forced to delay or postpone the exploration, development and research of our properties, and as a result, we might be required to diminish or suspend our business plans. These delays in development would have an adverse effect on our ability to generate revenues and could require us to possibly cease operations. In addition, such inability to obtain financing on reasonable terms could have a negative effect on our business, operating results or financial condition to such extent that we are forced to restructure, file for bankruptcy protection, sell assets or cease operations, any of which could put your investment dollars at significant risk. We are incurring increased costs as a result of being a publicly-traded company. As a public company, we incur significant legal, accounting and other expenses that we would not incur as a private company. In addition, the Sarbanes-Oxley Act of 2002, as well as new rules subsequently implemented by the Securities and Exchange Commission, have required changes in corporate governance practices of public companies. These new rules and regulations have increased our legal and financial compliance costs and have made some activities more time-consuming and costly. For example, as a result of becoming a public company, we have adopted policies regarding internal controls and disclosure controls and procedures. In addition, we have incurred additional costs associated with our public company reporting requirements. These new rules and regulations have made it more difficult and more expensive for us to obtain director and officer liability insurance, which we currently cannot afford to do. As a result of the new rules, it may become more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers. We cannot predict or estimate the amount of additional costs we may incur as a result of being a public company or the timing of such costs and/or whether we will be able to raise the funds necessary to meet the cash requirements for these costs. Because we may never earn revenues from our operations, our business may fail and then investors may lose all of their investment in our company. We have no history of revenues from operations.We have never had significant operations and have no significant assets.We have yet to generate positive earnings and there can be no assurance that we will ever operate profitably.Our company has a limited operating history and is in the exploration stage.The success of our company is significantly dependent on the uncertain events of the discovery and exploitation of mineral reserves on our properties or selling the rights to exploit those mineral reserves.If our business plan is not successful and we are not able to operate profitably, then our stock may become worthless and investors may lose all of their investment in our company. Prior to completion of the exploration stage, we anticipate that we will incur increased operating expenses without realizing any revenues.We therefore expect to incur significant losses into the foreseeable future.We recognize that if we are unable to generate significant revenues from the exploration of our mineral claims in the future, we will not be able to earn profits or continue operations.There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide no assurance that we will generate any revenues or ever achieve profitability.If we are unsuccessful in addressing these risks, our business will fail and investors may lose all of their investment in our company. 19 Item 1B.Unresolved Staff Comments. Not applicable. Item 2Properties. Principal Office Our principal office is located at 7230 Indian Creek Ln. Ste 201, Las Vegas, NV 89149. Our telephone number is (702) 335-0356. On February 1, 2011 we entered into an office rent agreement at $400 per month for the principal office space. The term of the agreement is for twelve months starting from February 1, 2011. We believe that the condition of our principal office is satisfactory, suitable and adequate for our current needs. Our Mineral Properties We formerly owned a 100% interest in a mineral claim known as the BARD 1-4 Property, located in Nevada. The BARD 1-4 Property was without known reserves. Mineral property exploration is typically conducted in phases. Each subsequent phase of exploration work is recommended by a geologist based on the results from the most recent phase of exploration. Management has determined that no further work on the Bard 1-4 properties is warranted and the leases have not been renewed and the properties were abandoned. Subsequent to our December 31, 2010 year end the Company purchased at auction four oil leases on 400 acres in Pratt County KS upon which are seven producing wells and four shut-in wells. The historical production for 2010 was an average of 6 barrels of oil per day total production.There are no guarantees that production will remain at these levels, but management will determine if further work on these wells is warranted in order to increase production. The Company has contracted with James Melland P.E., P.G. of Melland Engineering, Inc. to review the wells. About Our Mineral Claims Our oil and gas leases are unencumbered and in good standing and there are no third party conditions which affect them other than conditions defined by the federal government. We have no insurance covering the claim. 20 Previous operations The Company acquired the Harrel D oil lease located on160 acres in Pratt County KS. The Harrel D wells # 3, 7 and 9 from which two barrels of oil per day have been pumped for the past 20 years.The Company also purchased the Keyes # 1 well producing 2.5 BOPD; the Thompson #1 well that is currently shut-in, but formerly produced .75 BOPD and will need to be re-opened; and the Mason #1, 2a, 3 and 4 wells that produce a cumulative 3 BOPD. Plant and equipment There are pumping units, battery units, pipes and tubing adequate for maintaining continuous flow on the properties. Cost of Property The aggregate cost of the acquisition of the four oil leases was $260,000. Agreements We have a 100% Working Interest (WI) and a 70% Net Revenue Interest (NRI) in the Harrel D wells. We have the same 100% WI and 70% NRI in the Keyes and Thompson wells. We have a 100% WI and a 74.5% NRI on the Mason wells.Our operator and pumper is the REH Oil and Gas LLC in Pratt KS and the purchaser of our crude oil production is Parnon Gathering Inc. Item 3.Legal Proceedings. We know of no material, existing or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to Northumberland. Item 4.(Removed and Reserved). PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our shares of common stock are quoted on the OTC Bulletin Board under the symbol “NHUR”.Our CUSIP number is 667133-102. The quotation was first posted at the opening on July 16, 2010 with an opening bid of $0.50. Holders of our Common Stock As of the date of this report the shareholders’ list of our common shares showed 41 39 registered shareholders holding 5,627,000 shares; there are no shares held by broker-dealers. There are 5,627,000 shares outstanding. 21 Dividends We have not declared any dividends since incorporation and do not anticipate that we will do so in the foreseeable future. Although there are no restrictions that limit the ability to pay dividends on our common shares, our intention is to retain future earnings for use in our operations and the expansion of our business. Securities Authorized for Issuance under Equity Compensation Plans We do not have any equity compensation plans in place. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities Since the beginning of the fourth quarter of our fiscal year ended December 31, 2010, we have not sold any equity securities that were not registered under the Securities Act of 1933 that were not previously reported in a quarterly report on Form 10-Q or in a current report on Form 8-K. On March 15, 2011 the Board of Directors approved the selling of up to 2,000,000 common shares of the Company and on March 30, 2011 an unaffiliated subscriber purchased 545,455 shares with proceeds to the Company of $300,000.These shares have not yet been issued. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. Item 6.Selected Financial Data. Not applicable. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview You should read the following discussion of our financial condition and results of operations together with the audited financial statements and the notes to audited financial statements included elsewhere in this report. This discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those anticipated in these forward-looking statements. We are a start-up, exploration stage company engaged in the search for gold, silver oil and gas. Our business plan is to proceed with exploration of the Pratt County Oil & Gasprojects to determine if further drilling and/or using techniques to increase the flow of crude oil from our existing wells.Determination of whether or not to proceed will be provided by Melland engineering LLC of McPherson KS. 22 Employees We intend to continue to use the services of subcontractors for manual labor work and an engineer or geologist to manage the development program.We have retained James Melland P.E., P.G. as senior geological/engineering consultant. At present, we have no employees.We currently operate with two executive officers, who devote their time as required to our business operations. Our executive officers receive a directors fee of $1,000 per month. But do not have an employment agreement with us. We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, we may adopt such plans in the future. There are presently no personal benefits available to employees. Results of Operations Year Ended December 31, Revenue $
